

117 HRES 347 IH: Congratulating Charlotte County, Florida, on its 100th anniversary.
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 347IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Steube submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating Charlotte County, Florida, on its 100th anniversary.Whereas April 23, 2021, marks the 100th anniversary of the establishment of Charlotte County;Whereas what was to become Charlotte County enjoys a rich cultural, natural, and historical heritage dating back to the Calusa people;Whereas Charlotte County residents banded together to seek home rule through the establishment of a new county;Whereas Charlotte County was created by an act of the Florida Legislature signed into law by Governor Cary A. Hardee on April 23, 1921; Whereas Charlotte County has grown from a modest community of less than 3,000 people at that time to nearly 200,000 today; Whereas Charlotte County, Florida, boasts a vibrant economy based on varied industries, including construction, health care, aviation, tourism, retail, and services; andWhereas Charlotte County cherishes and celebrates its rich history with commemorative markers, historical archives, partnerships with local historical societies, and a year-long schedule of events to mark its centennial year: Now, therefore, be itThat the House of Representatives—(1)congratulates Charlotte County, Florida, on its 100th anniversary; and(2)commends the Floridians who have made Charlotte County, Florida, such a wonderful place to live, work, and play in paradise. 